United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE ARMY, TOOELE
ARMY DEPOT, Tooele, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1830
Issued: December 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2013 appellant filed a timely appeal from a June 4, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). Because more than 180 days
elapsed between the last merit decision dated December 19, 2012 to the filing of this appeal and
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a December 15, 1997 decision, the
Board affirmed October 12, 1994 and February 7, 1995 OWCP decisions reducing his wage-loss
1

5 U.S.C. § 8101 et seq.

compensation based on his capacity to earn wages as a parking lot attendant.2 The facts and
circumstances of the case as set forth in the Board’s prior decisions are hereby incorporated by
reference.3
In a June 12, 2012 report, Dr. Aubrey A. Swartz, a second opinion Board-certified
orthopedic surgeon, reviewed medical evidence and the statement of accepted facts and
conducted a physical examination. He concluded that appellant’s lumbar spine degenerative
changes were age related. Dr. Swartz opined that there was no evidence of any residuals from
the January 27, 1988 employment injury as the lumbar strain had resolved. In support of this
conclusion, he noted 24 years was “a long time for a strain to continue” particularly when there
was no evidence of disc herniation, spinal cord compression, nerve root compression or severe
degenerative changes.
On August 31, 2012 OWCP proposed to modify appellant’s loss of wage-earning
capacity decision to zero and to terminate his compensation benefits based upon the opinion of
Dr. Swartz that appellant no longer had any residuals or disability due to the accepted
employment injury.
In a letter dated September 29, 2012, appellant disagreed with the proposal, contending
that he was totally disabled. In support of his claim, he submitted medical evidence regarding
his medical treatment for various conditions including lumbago or back pain for the period
April 8, 2004 through August 26, 2012.
By decision dated December 19, 2012, OWCP modified appellant’s October 12, 1994
loss of wage-earning capacity determination and finalized the termination of his compensation
benefits effective December 16, 2012.
On May 14, 2013 appellant requested reconsideration and submitted factual and medical
evidence from 1994 and 1995.
Hospital reports dated January 7 and 12, 1994 noted that appellant was admitted and
treated for a gunshot wound.
In reports dated January 10 and 18, 1994, Dr. Jeffrey R. Saffle, a treating Board-certified
surgeon, and Dr. Thanh Van Nguyen, a resident, provided physical findings and medical history
and reported treating appellant for a gunshot wound to the thigh.
In a February 23, 1994 report, Dr. David E. Curtis, a second opinion Board-certified
orthoped surgeon, reviewed the statement of accepted facts and medical evidence, conducted a
physical examination and diagnosed mechanical back pain. He indicated that appellant was
disabled from his date-of-injury position and provided work restrictions.
2

Docket No 95-2110 (issued December 15, 1997).

3

On January 27, 1988 appellant, then a 35-year-old temporary woodworker helper, filed a traumatic injury claim
alleging that on January 26, 1988 he injured his lower back in the performance of duty. OWCP accepted the claim
for lumbosacral sprain. By letter dated August 2, 1991, it placed appellant on the periodic rolls for temporary total
disability.

2

In a September 23, 1994 report, Kevin S. Masters, Ph.D. and licensed clinical
psychologist, recommended a pyschiatric evaluation due to appellant’s long history of back pain
due to an employment-related injury. He diagnosed major depression based on appellant’s
symptoms.
In a report dated October 24, 1994, Dr. Steven V. Teynor, a treating Board-certified
psychatrist, diagnosed depression, chronic pain, bronchitis, procitis and severe disablity due to
chronic pain.
A January 18, 1995 magnetic resonance imaging scan (MRI) scan reported a small L4-5
left paracentral herniated nucleus pulposus without significant neural or spinal forminal
narrowing and lower three intervertebral degenerative disc disease.
In a Janaury 18, 1995 clinic note, Dr. Christopher R. Jones, a treating physician, noted
that appellant was referred for evaluation of a sleep disorder.
By decision dated June 4, 2013, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
OWCP accepted appellant’s claim for lumbosacral sprain and placed him on the periodic
rolls for temporary total disability. The Board affirmed OWCP’s decision dated October 12,
1994 reducing appellant’s wage-loss compensation based on his capacity to earn wages as a
parking lot attendant and a February 7, 1995 decision denying modification of its October 12,
1994 decision reducing appellant’s wage-loss compensation. By decision dated December 19,
2012, it terminated compensation benefits based on the weight of Dr. Swartz’s June 12, 2012
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

7

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

second opinion examination report. Appellant requested reconsideration on May 14, 2013 and
submitted new evidence. OWCP denied the request on June 4, 2013, finding that he did not
present new and pertinent evidence warranting further merit review.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. While appellant submitted medical reports from Drs. Curtis, Jones,
Masters, Saffle and Teynor for the period 1994 to 1995 and a January 18, 1995 MRI scan that
were not previously considered, this evidence is immaterial because it does not address whether
he still experienced residuals and disability due to the accepted lumbosacral sprain. The
submission of evidence that does not address the relevant issue involved does not constitute a
basis for reopening a case.8 Moreover, these reports do not address appellant’s current medical
condition or disability as they are dated years prior to Dr. Swartz’s June 12, 2012 opinion and
OWCP’s December 19, 2012 decision terminating his compensation.9
Appellant neither showed that OWCP erroneously applied or interpreted a specific point
of law nor advanced a relevant legal argument not previously considered by OWCP. Because he
failed to meet one of the standards enumerated under section 8128(a) of FECA, he was not
entitled to further merit review of his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

8

M.E., 58 ECAB 694 (2007); D’Wayne Avila, 57 ECAB 642 (2006).

9

Jaja K. Asaramo, 55 ECAB 200 (2004) (where the issue of whether appellant had continuing disability from his
accepted employment injury was medical in nature, he needed to submit relevant medical evidence to reopen the
claim on reconsideration).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2013 is affirmed.
Issued: December 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

